Exhibit 10.27

 

LEASE DOCUMENT FOR THE UNIVERSITY OF IOWA BIOVENTURES CENTER

 

 

THE LEASE MADE AND ENTERED INTO THIS, 5th of September, 2017, by and between
Board of Regents, State of Iowa, for the use and benefit of the University of
Iowa, hereinafter referred to as LESSOR, and KemPharm, Inc., hereinafter
referred to as the LESSEE. LESSOR and LESSEE are jointly referred to as the
"parties".

 

1.     PREMISES: The premises that are the subject of this lease are described
in Exhibit A to this lease, which is hereby incorporated into this agreement by
reference.

 

2.     LEASE PERIOD:

 

        A.     The term of this lease shall be a period of one (1) year,
commencing October 1, 2017, and ending September 30, 2018. It is mutually agreed
that this lease may be terminated by either party upon 30 days' written notice
to the other party.

 

        B.     Notwithstanding any other provision in this Agreement to the
contrary, the parties acknowledge that LESSOR is presently a subtenant in the
building where the premises are located. LESSOR is entering into the present
agreement consistent with the authority granted in LESSOR's own multi-year lease
and purchase option. The parties agree that the present lease will terminate
prior to the end of the lease term described in 2(A) above upon termination of
the LESSOR' s own lease of the property, unless the LESSOR's own lease
terminates due to the LESSOR's purchase of the building and premises.

 

3.     RENT: Rent and other charges, including late charges, relating to this
lease are described in Exhibit B to this lease, which is hereby incorporated
into this agreement by reference.

 

4.     RENEWAL: This lease may be renewed for successive terms of one (l) year
periods at a rental rate to be agreed upon 45 days prior to the expiration of
the existing lease term. If no agreement is reached, the lease shall expire at
the end of that term.

 

5.     POSSESSION: LESSEE shall be entitled to possession on the first day of
the term of this lease, and shall yield possession to LESSOR at the time and
date of the close of the lease term. LESSEE shall receive an electronic key to
enter the building, and a physical key to enter the premises. All keys and other
property of the LESSOR shall be returned by LESSEE at that time.

 

6.     USE AND MODIFICATION OF PROPERTY:

 

        A.     This property shall be used by LESSEE for the purpose of
conducting a business to discover and develop new, safer therapies for the
treatment of Attention Deficit/Hyperactivity Disorder, pain and various forms of
cancer.

 

        B.     LESSEE shall submit in writing any proposed plan for changes,
modifications or additions to the building or premises and will not proceed with
same without LESSOR's written approval, which shall not be umeasonably withheld.
At LESSOR's sole discretion, such written approval may include a requirement
that any or all such changes, modifications or additions be returned to the
original condition of the building or premises upon the expiration or
termination of this agreement or a renewal or extension thereof. Any such
changes, modifications, or additions that require work to be performed outside
the premises or on any of the heating, ventilating, air-conditioning,
mechanical, elevator, plumbing, electrical, fire protection, life safety, or
security systems in the building shall also require prior approval of BBQ TOO,
LLC, or any successor to the interest of BBQ TOO, LLC in the building in
question.

 

 

--------------------------------------------------------------------------------

 

 

Any such changes, modifications, or additions to the building or premises shall
be completed by LESSOR, unless agreed in writing by LESSOR and LESSEE that such
changes, modifications or additions shall be completed by LESSEE. In the event
changes, modifications, or additions to the building or premises are completed
by LESSEE, LESSEE shall ensure that any such changes, modifications, or
additions to the building or premises are performed in accordance with
applicable law (including, but not limited to, the Americans with Disabilities
Act), utilizing the appropriate permits and governmental approvals, and done in
a good and workmanlike manner. LESSEE shall keep the premises and the building
free and clear of all liens in any way related to work performed, materials
furnished, or obligations incurred by LESSEE.

 

        C.     Unless agreed to in writing beforehand by the parties, any such
changes, modifications, or additions to the building or premises shall be
completed at LESSEE's sole cost and expense. At LESSOR's sole discretion, LESSOR
may agree to assume the up-front costs of changes, modifications, or additions
and then modify the rent amount of LESSEE in this agreement to reflect the costs
of such changes, modifications, or additions. Any such changes, modifications or
additions to the building or premises shall become the property of LESSOR,
including without limitation furniture and fixtures, laboratory casework and the
like that are affixed to the floor, walls or ceiling. When providing approval in
writing, LESSOR may require that LESSEE restore the changed, modified or added
to building or premises to their original condition upon the expiration or
termination of this agreement or renewals or extensions thereof.

 

7.     CARE OF PREMISES: LESSEE shall keep the premises neat and orderly, and
shall surrender the premises at the end of the lease term in the same condition
as when it took possession, normal wear and tear excepted. LESSEE shall ensure
that its operation shall not create unreasonable noise, interference or
disruption for any other LESSEE or for the University. Pursuant to Section 15
herein, LESSOR and Ryan Companies US reserve the right to enter the premises to
exercise safety or security measures and to make necessary alterations, repairs,
additions or improvements.

 

8.     UTILITIES AND SERVICES: General purpose water, heat, light, trash
removal, maintenance, sidewalk maintenance including snow removal and general
care of hallways and public areas will be provided by LESSOR or BBQ TOO, LLC.
Should LESSEE's operations result in excessive and inordinate utility
consumption as determined in the sole discretion of the LESSOR, the LESSOR
reserves the right to charge a reasonable fee for such consumption. LESSEE is
responsible for telephone and data services and charges. LESSEE will have equal
access to conference rooms, the equipment room, equipment, a break room,
restrooms, showers, and parking at no additional charge.

 

9.     INSURANCE: LESSOR and LESSEE shall each be responsible to protect its
respective property interests.

 

LESSEE shall purchase and maintain liability insurance with a minimum limit of
not less than One Million Dollars ($1,000,000) per occurrence and Two Million
Dollars ($2,000,000) annual aggregate. This policy shall be endorsed to include
the State of Iowa; University of Iowa; and Board of Regents, State of Iowa as an
additional insured. Policy shall contain a severability of interests provision.

 

Applicable Workers Compensation insurance to cover liability imposed by State
statutes. Employer's Liability insurance of no less than $100,000 each employee
and $100,000 each accident.

 

LESSEE shall provide to LESSOR a certificate of insurance evidencing above
insurance with the signed Lease and annually.

 

All required insurance policies shall be issued by insurance companies
authorized to engage in the insurance business in the State of Iowa, with an
A.M. Best's rating of A-, VII or better. These policies shall be primary
coverage.

 

 

--------------------------------------------------------------------------------

 

 

10.     LIABILITY: LESSEE agrees to indemnify, defend and hold hannless the
University of Iowa, the State of Iowa, the Iowa Board of Regents, the University
of Iowa Research Park Corporation, and their board members, officers, employees,
and agents (hereinafter the "Released Parties") from and against any and all
liability, loss, costs, damage and expenses occasioned by, arising out of, or
relating in any way to LESSEE's business operations, products or services, debts
or obligations, or any action of LESSEE, its employees, agents and others.

 

11.     HOLDING OVER: Continued possession beyond the expiration date of the
term of this lease by the LESSEE shall constitute a month-to-month extension of
this lease at the rate of One Hundred Twenty Percent (120%) of the lease amount
set forth on Exhibit B to this agreement. Nothing in this provision limits the
right of LESSOR to exercise its right to remove LESSEE from the premises
following expiration of this agreement or to exercise any other rights that
LESSOR may have in law or in equity.

 

12.     RULES: LESSEE understands and acknowledges that it and its officers,
employees, agents, visitors and guests shall observe all operating policies of
the LESSOR, including, but not limited to, rules procedures and traffic and
parking regulations. Such policies shall be provided in writing by LESSOR.

 

13.     REPRESENTATIONS: LESSEE agrees that it will not represent itself as
acting on behalf of or as part of, the University of Iowa.

 

14.     ASSIGNMENT: LESSEE shall not assign or sublet this lease or its rights
hereunder to any other party without the prior written approval of LESSOR.

 

15.     INSPECTION: LESSEE shall allow LESSOR to enter the leased premises at
reasonable times, and with reasonable notice considering the circumstances, for
the purposes of inspection, repairs or improvements, to exercise safety or
security measures, or to show the premises to prospective Lessees.

 

16.     REMEDIES: If LESSEE fails to comply with the tenns of this lease, and
refuses to correct such non-compliance within thirty (30) calendar days
following written notice, LESSOR may terminate this lease and proceed to remove
LESSEE from the premise, or take such other action as is provided by law. LESSEE
and LESSOR agree that the remedies for default set forth above are not
exclusive, but shall be cumulative and shall be in addition to any other
remedies now or hereinafter allowed by law. Any breach or default by LESSEE
shall not be waived or released other than by writing signed by LESSOR. Failure
by LESSOR at any time to require performance by LESSEE or to claim a breach of
any provision of the agreement shall not be construed as affecting the right to
require performance or to claim a breach.

 

17.     CHANGES IN WRITING: Any and all changes, additions or deletions to the
terms of this lease shall be in writing, executed by both parties.

 

18.     COMMON AREAS: LESSEE shall have reasonable use of common areas of the
building for normal business purposes, within the policy guidelines of the
University of Iowa.

 

19.     SECURITY: LESSEE is responsible for securing all windows and doors
within and on its leased space and shall exert diligence in keeping building
entrances and openings locked after normal business hours. LESSEE shall be
solely responsible for any and all losses, damages, claims, or causes of action
that may arise that relate in any way from LESSEE's failure or alleged failure
to perform the obligations under this provision. LESSEE further agrees to
defend, hold harmless, and indemnify LESSOR for any violation of the obligations
under this provision.

 

20.     RELOCATION: LESSOR reserves the right to relocate LESSEE to a comparable
space at LESSOR's discretion. LESSOR will provide 30 days notice prior to
relocation.

 

 

--------------------------------------------------------------------------------

 

 

21.     HAZARDOUS WASTE: LESSEE is required to enter into a Hazardous Waste
Agreement with the University of Iowa, which is attached as Exhibit C to this
lease and hereby incorporated into this agreement by reference.

 

22.     BUILDING RULES, AND UNIVERSITY AND REGENT POLICIES: LESSEE agrees to
abide by all building rules of BBQ TOO, LLC and LESSOR, and all policies and
regulations of the University of Iowa and the Iowa Board of Regents, that may be
applicable to the use of University-controlled buildings in general and these
premises in particular.

 

23.     APPLICABILITY TO THIRD PARTIES AND SUCCESSORS IN INTEREST. There are no
third party beneficiaries to this agreement. The tenns, provisions, and
conditions of the agreement shall be binding upon and inure to the benefit of
LESSOR and LESSEE and their respective successors, assigns, and legal
representatives.

 

24.     COUNTERPARTS AND FACIMILE SIGNATURES. The parties agree that this
agreement has been or may be executed in several counterparts, each of which
shall be deemed an original and all such counterparts shall together constitute
one and the same instrument. The parties further agree that the signatures on
this Agreement or any amendment or schedule may be manual or a facsimile
signature of the person authorized to sign the appropriate document. All
authorized facsimile signatures shall have the same force and effect as if
manually signed.

 

25.     SEVERABILITY. If any provision of this agreement is determined by a
court of competent jurisdiction to be invalid or unenforceable, the invalid
portion shall be severed from this agreement. Such a determination shall not
affect the validity or enforceability of other parts or provisions of the
agreement.

 

26.     INTEGRATION. This agreement, including all the exhibits and documents
incorporated by reference, represents the entire agreement between the parties
and neither LESSOR nor LESSEE is relying on any representation that may have
been made which is not included in this agreement. This agreement supersedes all
prior agreements between LESSOR and LESSEE regarding the premises and the
subject matter of this agreement.

 

27.     NO ENDORSEMENT BY LESSOR. LESSEE understands and agrees that neither
this agreement nor LESSEE's use of the premises constitutes an endorsement by
LESSOR or the University of Iowa of the products or services provided by LESSOR.
Neither LESSOR nor the University of Iowa will make any endorsement of LESSOR's
products or services. Except in the mailing address, LESSOR shall not use the
name of the LESSOR or the University of Iowa in connection with LESSEE's
products or services. LESSOR, the University of Iowa, and the State of Iowa will
not be responsible for any past, present, or future debts of LESSEE

 

28.     FORCE MAJEURE. Neither LESSOR nor LESSEE shall be liable to the other
for any delay or failure of performance of this agreement and no delay or
failure of performance shall constitute a default or give rise to any liability
for damages if, and only to the extent that, such delay or failure is caused by
a "force majeure". As used in this agreement, "force majeure" includes acts of
God, war, civil disturbance and any other similar causes which are beyond the
control and anticipation of the party affected and which, by the exercise of
reasonable diligence, the party was unable to anticipate or prevent. Business
downturns or difficulties by LESSEE shall not be considered a force majeure
event.

 

 

--------------------------------------------------------------------------------

 

 

29.     CHOICE OF LAW AND FORUM. The laws of the State of Iowa shall govern and
determine all matters arising out of or in connection with this agreement. In
the event that any procedding of a quasi-judicial or judicial nature is
commenced relating in any way to this agreement, the exclusive jurisdiction for
the proceeding is the Johnson County District Court, Iowa City, Iowa, or the
United States District Court for the Southern District of Iowa, wherever
jurisdiction is appropriate. This provision shall not be construed as waiving
any immunity to suit or liability, including without limitation sovereign
immunity or Eleventh Amendment immunity, which may be available to the
University of Iowa, the Iowa Board of Regents, or the State of Iowa.

 

30.     PAYMENTS: Rent payments and other payments due to LESSOR shall be paid
at the following address or such other address as may be communicated to LESSEE
from time to time in writing:

 

UI BioVentures Center

2500 Crosspark Rd. El56

Coralville, IA 52241

 

 

LESSOR: Board of Regents,

  LESSEE:   KemPharm, Inc. State of Iowa, for the Use         and Benefit of the
University of Iowa                       BY:   /s/ David Kieft   BY:   /s/ R.
LaDuane Clifton                  

David Kieft

            Business Manager,   TITLE:   CFO     University of Iowa, On        
    Behalf of the Board of Regents,             State of Iowa                  
    DATE:   9/22/17   DATE:   5 SEP 2017

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A—DESCRIPTION OF PREMISES

 

Premises include the following wet laboratory rooms located in the building at
2500 Crosspark Road, Coralville, Iowa: El27

 

 

 

 

The premises also include the following office rooms located in the building at
2500 Crosspark Road, Coralville, Iowa: EI26

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B--RENTAL CHARGES

 

 

Base Rent includes Two Thousand Six Hundred and Twenty Dollars ($2620.00) per
month for each of the following wet laboratory rooms: E127

 

 

Base Rent also includes Six Hundred Seventy Dollars ($670.00) per month for the
following office suites: El26,

 

Based on the foregoing, Total Base Rent is Three Thousand Two Hundred and Ninety
Dollars ($3,290.00) per month.

 

Additional rent includes lease of chemical fume hood(s) as follows:

Two chemical fume hood installed in Room E127

 

Standard hood at Two Hundred Dollars ($200.00) per month.

 

Low flow chemical hood specially installed at Four Hundred Seventy Seven Dollars
($477.00) per month.

 

 

Base Rent       Wet Laboratory   $2620.00  per month Office Suite   $670.00  per
month Additional Rent   $677.00  per month Total Rent   $3,490.00  per month

 

Other Provisions:

Rent payments are due and payable on the first day of the month. Rents received
later than the 10th day of the month are subject to a late payment fee ofone and
one-half percent (1.5%) of the outstanding balance of rent due and payable.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C—HAZARDOUS WASTE AGREEMENT

 

[Attach the UI's standard agreement here.]